Case 1:21-cv-00875-JSR Document 1-2 Filed 02/02/21 Page 1 of 6




                         EXHIBIT B

               Website of Illegitimate VATRA
          Case 1:21-cv-00875-JSR Document 1-2 Filed 02/02/21 Page 2 of 6




VATRA
FEDERATA PAN-SHQIPTARE E AMERIKES /PAN-ALBANIAN FEDERATION OF AMERICA




WELCOME- MIRESEVINI




                        FEDERATA PAN-SHQIPTARE E AMERIKES VATRA
                                     28 PRILL 1912
               THE PAN-ALBANIAN FEDERATION OF AMERICA VATRA THE HEARTH
                                     28 APRIL 1912


    Faqja elektronike ndertuar nga Komisioni VATRA 5 Tetor 2019 dhe VATRA Washington DC
         Case 1:21-cv-00875-JSR Document 1-2 Filed 02/02/21 Page 3 of 6
             Build by VATRA’s 5th October Commission And VATRA Washington DC




Komisioni VATRA 5 Tetor 2019 ka kënaqsinë t’ju njoftoj se “VATRA” mban Kuvendin e
saj ditën e shtunë më 31 Tetor 2020, në ora 10.00 te mëngjesit në Portofina Restau-
rant – Salla e Konferencave. Ju njoftojmë se per përshkak të virusit Covid -19 numri i
pjesëmarrësve do të jetë i kufizuar. Ne pamundësi te presencës suaj ju mund të na
nderoni me pjesmarrjen tuaj nëpermjet lidhjes elektornike nepermjet ketij linku :
https://meetmsk.zoom.us/j/92959273285


Me respekt -Komisioni VATRA 5 Tetor 2019 .Anetaret e Komisionit VATRA 5 Tetor
2019: Z.Sergio Bitici, Z. Ahmet Giaffo, Z. Ahmet Hoti , Z.Nexhat Kalici, Z.Kris
Kirka , Dr. Elton Mara, Z.Armin Zotaj


Adresa : Portofino Restaurant – 555 City Island Ave, Bronx New York 10464


Nr i telefonit 718-885-1220 -Salla e Konferencave.


Ju lutemi konfirmoni ardhjen tuaj në adresën e mësiperme jo me vonë se 19
Tetor 2020. Ju lutemi konfirmoni numrin e personave që do të dëshirojnë te jenë
present. Nëpërmejt email : komisionivatra@gmail.com


Ose nepermjet postes tek adresa : Bronx PO Box 622504, Bronx New York 10462
                     TH
       Case 1:21-cv-00875-JSR Document 1-2 Filed 02/02/21 Page 4 of 6
The Commission of 5TH October 2019 is pleased to inform that VATRA will be holding
its Convention on Saturday, October 31st 2020. The convention will be held at the
conference center of Portofino Restaurant starting at 10am. In the event that your
in-person participation is not possible due to restrictions related to COVID-19, you
can connect with us through this link. https://meetmsk.zoom.us/j/92959273285


Respectfully. The Commission of 5th October 2019. Members:Z.Sergio Bitici, Z. Ah-
met Giaffo, Z. Ahmet Hoti , Z.Nexhat Kalici, Z.Kris Kirka , Dr. Elton Mara, Z.Armin
Zotaj


Venue Information: Conference center Portofino Restaurant – 555 City Island Ave,
Bronx New York 10464 Tel: 718-885-1220


Seating is limited due to restrictions related to COVID-19. Please RSVP your participa-
tion no later than October 19th, 2020 at komisionivatra@gmal.com; or PO Box
622504, Bronx NY 10462



                     MISIONI – THE MISSION

Të rrisë në mes Shqiptarëve të Amerikës dhe me anë të tyre në mes Shqiptarëve
kudo ata banojnë (Shqipëri, Kosovë, në trojet tjera etnike dhe në të gjitha
vendet e Botës) shpirtin e ndihmës për njëri-tjetrin dhe të dashurisë për vendin
dhe kombin me aktivitete patriotike, konferenca, simpoziume dhe botime;


To promote among Albanians living in the United States of America (“America” or
“USA”) and, through them, among Albanians wherever they may live (Albania, Kosova,
other ethnic regions and countries throughout the world) the spirit of helping one an-
other and of love for the motherland and for the nation, by means of patriotic activities,
conferences, symposiums and publishing books and magazines.


Të rrisë mes tyre respektin dhe dashurinë për kushtetutën, ligjet dhe institu-
cionet e SHBA, të Shqipërisë dhe të shteteve tjera demokratike ku ata jetojnë, si
dhe të forcojë marrëdhëniet e miqësisë në mes qytetarëve amerikanë, qyte-
tarëve të vendeve të tjera dhe shqiptarëve;


To promote among them respect and love for the Constitution, laws, and institutions of
         Case 1:21-cv-00875-JSR Document 1-2 Filed 02/02/21 Page 5 of 6
the USA Albania and other democratic countries where they live; to strengthen friendly
relations among Albanians and American citizens and those of other countries.e




Proudly powered by WordPress
Case 1:21-cv-00875-JSR Document 1-2 Filed 02/02/21 Page 6 of 6
